ACCEPTED
                                                                                                01-14-01006-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          6/11/2015 10:48:10 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                      IN THE COURT OF APPEALS OF TEXAS
                           FIRST JUDICIAL DISTRICT
                                                                              FILED IN
CHARLES RAY CARTER                             §                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                               §                       6/11/2015 10:48:10 AM
vs.                                            §               Case   No. 01-14-01006-CR
                                                                       CHRISTOPHER A. PRINE
                                               §                                Clerk
THE STATE OF TEXAS                             §

                 MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

        Appellant Charles Ray Carter, through counsel, moves the Court to extend time
to file his brief, due June 8, 2015, for the following reasons:

      1.   Counsel, Assistant Public Defender, Melissa Martin has been working on many
           cases including, but not limited to Humphrey v. State , 14-15-00226-CR; Brantley
           v. State, 14-14-00919-CR; and Jones v. State, PD-0587-15; as well as the instant
           case and has been unable to complete the brief despite due diligence.

      2.   This is the first request for an extension in this case.

       In view of the foregoing, Mr. Carter asks the Court to extend the time to file his
brief for 30 days, or up to and including July 8, 2015. This request is made in the interest
of justice and effective assistance of counsel and not for purposes of delay.
                                    Respectfully submitted,

                                    ALEXANDER BUNIN
                                    Chief, Harris County Public Defender’s Office

                                    /s/ Melissa Martin
                                    _________________________________
                                    MELISSA MARTIN
                                    Assistant Public Defender
                                    TX. Bar No. 24002532
                                    1201 Franklin St., 13th Fl.
                                    Houston, TX 77002
                                    email: melissa.martin@pdo.hctx.net
                                    713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on June 11, 2015.


                                 /s/ Melissa Martin
                                 __________________________
                                 Melissa Martin